
	
		I
		111th CONGRESS
		2d Session
		H. R. 5349
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Delahunt (for
			 himself and Mr. Rohrabacher)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that Cambodia’s debt to the United States may
		  not be reduced or forgiven, and textile and apparel articles that are the
		  product of Cambodia and imported into the United States may not be extended
		  duty free treatment.
	
	
		1.Short titleThis Act may be cited as the
			 Cambodian Trade Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States Department of State has
			 recognized and documented repeated human rights abuses of the Uighur people by
			 the Government of the People’s Republic of China.
			(2)The United States Commission on
			 International Religious Freedom has recognized and documented the repeated
			 human rights abuses of the Uighur people by the Government of the People’s
			 Republic of China.
			(3)The House of
			 Representatives has and continues to recognize that the authorities in the
			 People’s Republic of China have manipulated the strategic objectives of the
			 international war on terror to increase their cultural and
			 religious oppression of the Uighur people.
			(4)In early July
			 2009, ethnic unrest developed in the Xinjiang Autonomous Region of China,
			 resulting in the unfortunate death of both Han Chinese and Uighurs.
			(5)In the aftermath
			 of this unrest, authorities in the People’s Republic of China allegedly
			 detained hundreds of Uighurs and, according to Human Rights Watch, 43 Uighur
			 men have disappeared.
			(6)Following the
			 ethnic unrest, the People’s Republic of China arrested a number of Uighurs and
			 Han Chinese and charged 21 individuals with murder, arson, robbery, and
			 property damage.
			(7)Human Rights Watch
			 found the trials of the 21 individuals did not meet minimum international
			 standards of due process and fair trials. Despite this, the Government of the
			 People’s Republic of China handed down death sentences, and 9 of the
			 individuals were executed in November 2009.
			(8)In late November
			 and early December 2009, 22 Uighurs, including 3 children, fled China to
			 Cambodia to seek refugee status. There the Uighurs worked with the United
			 Nations High Commissioner on Refugees (UNHCR) and the Cambodian Government to
			 follow international refugee law and convention.
			(9)The Government of
			 Cambodia made assurances to UNHCR that the 22 Uighurs could follow UNHCR
			 procedures so refugee status could be determined before repatriation to
			 China.
			(10)Despite
			 assurances and agreements with UNHCR, the Government of Cambodia sent the 20
			 Uighur refugees back to China before a refugee determination could be made. Two
			 of the refugees were able to escape Cambodian custody before
			 deportation.
			(11)Before their
			 deportation, the Uighur refugees told UNHCR that they had fears of
			 imprisonment, torture, and death in China.
			(12)Since arriving in
			 China, media reports suggest that the 20 Uighurs may have been put on trial. No
			 further information about the Uighurs, including the children, has been made
			 available.
			3.Statement of
			 policyIt is the policy of the
			 United States to—
			(1)support and
			 encourage countries that comply with international conventions, agreements, and
			 understandings;
			(2)support and encourage countries that
			 respect human rights and the protection of refugee populations;
			(3)assist refugees
			 and minority populations seeking asylum and protection from oppressive
			 governments and regimes; and
			(4)support and encourage countries that value
			 and protect minority populations seeking asylum and protection from oppressive
			 governments and regimes.
			4.Loan
			 forgivenessNotwithstanding
			 part V of the Foreign Assistance Act of 1961 (relating to debt reduction for
			 developing countries with tropical forests; 22 U.S.C. 2431 et seq.) or any
			 other provision of law providing for the reduction or forgiveness of the debt
			 of a foreign country, the United States may not reduce or forgive any debt owed
			 by Cambodia to the United States.
		5.Treatment of
			 textile and apparel articles of Cambodia
			(a)In
			 generalNotwithstanding title
			 V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) or any other provision of
			 law providing duty free treatment, no textile or apparel article that is the
			 product of Cambodia may be extended duty-free treatment when entered into the
			 customs territory of the United States.
			(b)DefinitionsIn
			 this section, the term textile or apparel article means—
				(1)any apparel
			 article classified under any chapter of section XII of the Harmonized Tariff
			 Schedule of the United States;
				(2)any textiles
			 classified under any such chapter from which apparel articles can be produced;
			 and
				(3)any footwear
			 article classified under chapter 64 of such Schedule.
				6.Effective
			 dateThis Act takes effect on
			 the date of the enactment of this Act.
		
